Citation Nr: 0938773	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder manifested by shortness of breath, to include as 
secondary to service-connected septoplasty.

2.  Entitlement to service connection for residuals of a left 
shoulder surgery (claimed as left shoulder disorder).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran has service in the Marine Corps Reserves and 
served on active duty during three time periods as follows:  
June 6, 1991, to June 5, 1995; June 15, 1996, to October 1, 
1996; and January 27, 2003, to July 13, 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
posttraumatic stress disorder (PTSD), shortness of breath, 
and residuals of a left shoulder surgery.  

Subsequent to the Veteran's April 2007 Notice of Disagreement 
as to the above-referenced March 2007 rating decision, a 
December 2007 Decision Review Officer decision granted 
service connection for PTSD and assigned an initial 10 
percent disability rating, effective October 17, 2006.  
Therefore, as such is a full grant of the benefit sought on 
appeal, this issue is no longer before the Board.

The Board notes that in his January 2008 substantive appeal, 
the Veteran asserted that his claim of entitlement to service 
connection for shortness of breath should have been 
considered as a claim of entitlement to a compensable 
disability rating for service-connected septoplasty.  To 
date, it does not appear that the RO has adjudicated such 
issue.  Therefore, the issue of entitlement to a compensable 
disability rating for service-connected septoplasty is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that service connection for a 
respiratory disorder manifested by shortness of breath and 
residuals of a left shoulder surgery is warranted.  Prior to 
adjudication of the Veteran's claims on the merits, the Board 
finds that additional development is necessary.

Regarding the Veteran's claim of entitlement to service 
connection for a respiratory disorder manifested by shortness 
of breath, the Board observes that in his April 2007 notice 
of disagreement and his January 2008 substantive appeal, he 
alleged that such is secondary to his service-connected 
septoplasty.   The Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations impose obligations on VA 
to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
Veteran was not provided with notice of the information and 
evidence necessary to establish his claim on a secondary 
basis, a remand is necessary to provide the Veteran with 
proper VCAA notice.  

The Board notes that, as to the Veteran's claim of 
entitlement to service connection for a respiratory disorder 
manifested by shortness of breath, his service treatment 
records dated in January 1992 indicate that he complained of 
shortness of breath and reported one occasion of childhood 
asthma.  Service treatment records indicate that he was 
diagnosed with exercise-induced reactive airway disease in 
June 1992, during his period of active service.  Service 
treatment records dated in February 1995 indicate that the 
Veteran reported that he experienced shortness of breath as a 
child and was treated at the hospital for a "wheezing 
attack."  At the time of the Veteran's May 2003 Post-
Deployment Health Assessment, he reported that he experienced 
difficulty breathing during his deployment to Southwest Asia.  
At that time, the Veteran reported that he had current 
concerns as to his health, specifically, his shortness of 
breath. 

VA treatment records dated in July 2007 indicate that the 
Veteran underwent spirometry testing subsequent to treatment 
in May 2007 wherein he complained of occasional shortness of 
breath on exertion.  July 2007 spirometry results revealed a 
mild ventilatory defect, mild airflow limitation, mildly 
reduced transfer factor for carbon monoxide, and normal 
oxygen saturation.  The Veteran was not diagnosed with a 
respiratory disorder manifested by shortness of breath at 
that time.

As to the Veteran's claim of entitlement to service 
connection for residuals of a left shoulder surgery, the 
Board notes that his service treatment records dated in April 
1993, during his period of active service, indicate that he 
complained of stiffness in the left shoulder.  Service 
treatment records indicate that he complained of left 
shoulder pain on rest and exertion in February 1995.  Service 
treatment records dated in February 1999 indicate that the 
Veteran incurred a left shoulder injury while on civilian 
status.  At the time of the Veteran's May 2003 Post-
Deployment Health Assessment, he reported that he experienced 
swollen, stiff, or painful joints during his deployment to 
Southwest Asia.  At that time, the Veteran reported that he 
had current concerns as to his health, specifically, his left 
elbow.  Service treatment records dated in June 2003 indicate 
that the Veteran reported left elbow pain.  The Veteran 
reported that he injured his left elbow during a fall two 
weeks prior, during his deployment.  The Veteran reported 
that he fell from a rooftop and experienced a dislocation of 
the right shoulder.  The Board notes that it is this in-
service injury, a rooftop fall, to which the Veteran relates 
his residuals, left shoulder surgery. 

VA treatment records dated in September 2006 indicate that 
the Veteran underwent surgical correction of a labral tear.  
The Veteran reported that he experienced chronic left 
shoulder dislocations since his deployment in 2003.

As discussed above, service treatment records dated in 
February 1999 note a left shoulder injury while the Veteran 
was on civilian status.  However, records of a February 1999 
left shoulder injury are not of record.  Because VA is on 
notice that there are additional records that may be 
applicable to the Veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and should be obtained.  

There is no medical evidence of record as to the 
relationship, if any, between the Veteran's in-service 
reports of childhood respiratory disorders, his in-service 
complaints of shortness of breath and diagnosis of exercise-
induced restrictive airway disease, or his service-connected 
septoplasty and his post-service complaints of shortness of 
breath and July 2007 spirometry findings.  There is also no 
medical evidence of record as to the relationship, if any, 
between the Veteran's in-service complaints of pain and 
stiffness of the left elbow, his in-service rooftop fall and 
subsequent left elbow pain, or his civilian status 1999 left 
shoulder injury, and his current residuals, left shoulder 
surgery.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of 
the evidence and information necessary 
to establish his claim for service 
connection for a respiratory disorder 
manifested by shortness of breath as 
secondary to service-connected 
septoplasty.

2.  Contact the Veteran to clarify if 
he has received private or VA treatment 
for a left shoulder injury incurred 
while on civilian status in February 
1999.  If a positive response is 
received from the Veteran as to private 
treatment, request that he return an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) and obtain and associate with the 
claims file such treatment records.  If 
a positive response is received from 
the Veteran as to VA treatment, obtain 
and associate with the claims file such 
treatment records.  If a negative 
response is received from the Veteran, 
or from any treatment facility, the 
claims file should be properly 
documented in this regard.

3.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and 
etiology of a respiratory disorder 
manifested by shortness of breath and 
residuals of a left shoulder surgery.  
The claims file must be reviewed by the 
examiner in conjunction with conducting 
the examination, and the examination 
report should note such review.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.  

In offering the below requested 
opinions, the examiner should consider 
and discuss the Veteran's statements 
regarding any in-service complaints or 
injuries as well as his statements of 
respiratory and left shoulder symptoms 
during and since service.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on a Veteran's report of in-
service injury but relied on the 
service medical records to provide a 
negative opinion).  Any opinions 
expressed must be accompanied by a 
complete rationale.

Relevant to the Veteran's claimed 
respiratory disorder manifested by 
shortness of breath:

(a)  Identify all currently diagnosed 
respiratory disorders;
(b)  Indicate whether any respiratory 
disorder identified in (a) had its 
clinical onset prior to any period of 
military service, during any period of 
military service, or since military 
service, in light of the Veteran's 
reported childhood respiratory disorders;
(c)  Opine whether it is as likely, not 
likely, or at least as likely as not 
any current respiratory disorder 
identified in (a) was incurred in or 
permanently worsened (beyond any 
natural progression of disease) during 
any period of active duty, to include 
the Veteran's in-service complaints of 
shortness of breath and diagnosis of 
exercise-induced restrictive airway 
disease.  
(d)  Opine whether it is as likely, not 
likely, or at least as likely as not 
any current respiratory disorder 
identified in (a) is caused or 
permanently worsened (beyond any 
natural progression of disease) by the 
Veteran's service-connected 
septoplasty.

Relevant to the Veteran's claimed 
residuals of a left shoulder surgery:

(a)  Identify all currently diagnosed 
left shoulder disorders;
(b)  Indicate whether any left shoulder 
disorder identified in (a) had its 
clinical onset prior to any period of 
military service, during any period of 
military service, or since military 
service, in light of the Veteran's 
February 1999 left shoulder injury while 
on civilian status;
(c)  Opine whether it is as likely, not 
likely, or at least as likely as not 
any current left shoulder disorder 
identified in (a) was incurred in or 
permanently worsened (beyond any 
natural progression of disease) during 
any period of active duty, to include 
the Veteran's in-service complaints of 
left shoulder pain and stiffness, and 
his injury to the left elbow from his 
fall from a rooftop.  

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, readjudicate the 
Veteran's claims of entitlement to 
service connection for a respiratory 
disorder manifested by shortness of 
breath and residuals of a left shoulder 
surgery, considering any additional 
evidence added to the record.  If the 
actions remain adverse to the Veteran, 
provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


